DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites the limitation “a second portion of the second RDL extending through the first insulating layer” in the 6th and 7th lines of the claim, which lacks the full support of the original disclosure.  Fig. 19 teaches a second portion of the second RDL 19051 extending second insulating layer 19031 (emphasis added), which is different from what is claimed.
Claim 31 recites the limitation “a conductive column” in the 16th line of the claim, which lacks the full support of the original disclosure.  The specification does not state this term.  One of ordinary skill in the art would not consider the conductive vias 1301 to be a conductive column.  To expedite the examination, “a conductive column” is interpreted as “a conductive via”.
Claims 24-30, 32-36 are rejected because they depend on the rejected claims 23 and 31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 9, 12-14, 21-22 and 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2011/0227223) in view of Sakamoto et al. (US 2018/0033732).
Regarding claim 9, Wu et al. teach a method comprising: forming a second insulating layer (116; Fig. 3, [0041]); forming a second RDL (a left portion of 128 in Fig. 4, [0048]) over the second insulating layer (116), a topmost surface of the second RDL (a left portion of 128 in Fig. 4) being above a topmost surface of the second insulating layer (116); attaching a first side (the bottom side in Fig. 3) of an integrated circuit die (102 and 108; Fig. 3, [0041, 0004]) to the second insulating layer (116), a second side (the top side) of the integrated circuit die (102 and 108) having a connector (112; Fig. 3, [0032]), the first side (the bottom side) of the integrated circuit die (102 and 108) being opposite to the second side (the top side) of the integrated circuit die (102 and 108); after attaching the first side (the bottom side) of the integrated circuit die (102 and 108) to the second insulating layer (116), forming a third insulating layer (118; Fig. 4, [0044]) over and around the integrated circuit die (102 and 108), the third insulating layer (118) being in physical contact with the topmost surface of the second RDL (a left portion of 128 in Fig. 4) and the topmost surface of the second insulating layer (116); and simultaneously forming a conductive via (a portion of 128 in the leftmost opening of 118 in Fig. 5, [0048]) and a third RDL (a portion of 128 in the left opening of 118 directly above 108 in Fig. 5; [0048]) in the third insulating layer (118), a sidewall of the conductive via (a portion of 128 in the leftmost opening of 118 in Fig. 5) facing a sidewall of the integrated circuit die (102 and 108), a top surface of the conductive via (a portion of 128 in the leftmost opening of 118 in Fig. 5) being below a topmost 
Wu et al. do not teach forming a first insulating layer over a carrier; forming a first redistribution layer (RDL) over the first insulating layer; forming a second insulating layer over the first insulating layer and the first RDL; a portion of the second RDL extending through the second insulating layer and physically contacting the first RDL; forming a patterned mask over the third insulating layer, the patterned mask exposing the first recess and the second recess, depositing a conductive material in the first recess and the second recess through the patterned mask.
In the same field of endeavor of semiconductor manufacturing, Sakamoto et al. teach forming a patterned mask (plating resist; [0045]) over the third insulating layer (18; [0045-0046]), the patterned mask (plating resist) exposing the first recess (18A) and the second recess 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wu et al. and Sakamoto et al. and to use the plating method filling the contact hole as taught by Sakamoto et al., because Wu et al. do not provide much detail of filling the contact hole and Sakamoto et al. teach a common plating method for filling the contact hole ([0045]). 
In the same field of endeavor of semiconductor manufacturing, Sakamoto et al. teach forming a first insulating layer (34; Fig. 4A, [0031]) over a carrier (50; Fig. 4A, [0031]); forming a first redistribution layer (RDL) (11, a conductive layer that conduct/redistribute currents; Fig. 4A, [0019]) over the first insulating layer (34); forming a second insulating layer (14 of insulating film; Fig. 4A, [0027]) over the first insulating layer (34) and the first RDL (11); a portion of the second RDL (15; a conductive layer that conduct/redistribute currents; Fig. 4A, [0019]) extending through the second insulating layer (14) and physically contacting the first RDL (11; see Fig. 4A).
Wu et al. teach all the claimed elements except that Wu et al. are using a multi-metal levels process (Fig. 8) after attaching semiconductor die (Fig. 3) for forming a multi-level metal interconnects in the substrate (Fig. 8, [0053]) rather than a multi-metal levels process before attaching semiconductor die.
In the same field of endeavor of semiconductor manufacturing, Sakamoto et al. teach a multi-metal levels process (Figs. 2A-4A) before attaching semiconductor die (Fig. 5A) for forming a multi-level metal interconnects in the substrate (Fig. 4A, [0037]).  

It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a multi-metal levels process after attaching semiconductor die) for another known equivalent element (a multi-metal levels process before attaching semiconductor die) resulting in the predictable result of forming a multi-level metal interconnects in the substrate (KSR rationales B). 
Regarding claim 12, Wu et al. teach the method of claim 9, wherein a thickness of the conductive material (portions of 128 in the openings of 118) over a bottom of the first recess (the leftmost opening of 118 in Fig. 5) is greater than a thickness of the conductive material (portions of 128 in the openings of 118) along sidewalls of the first recess (the leftmost opening of 118 in Fig. 5).
Regarding claim 13, Wu et al. teach the method of claim 9, wherein the third insulating layer (118) comprises a photo-patternable insulating material ([0048]).
Regarding claim 14, Wu et al. teach the method of claim 9, wherein simultaneously forming the conductive via (a portion of 128 in the leftmost opening of 118 in Fig. 5) and the third RDL (a portion of 128 in the left opening of 118 directly above 108 in Fig. 5) in the third insulating layer (118) further comprises, after simultaneously non-conformally depositing the conductive material (portions of 128 in the openings of 118) in the first recess (the leftmost opening of 118 in Fig. 5) and the second recess (the left opening of 118 directly above 108 in Fig. 5).

In the same field of endeavor of semiconductor manufacturing, Sakamoto et al. teach after depositing the conductive material (19/28; Fig. 6, [0046]) in the first recess (18A) and the second recess (18H) through the patterned mask (plating resist; [0045-0046]), removing the patterned mask (peel off the plating resist; [0045-0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wu et al. and Sakamoto et al. and to use the plating method filling the contact hole as taught by Sakamoto et al., because Wu et al. do not provide much detail of filling the contact hole and Sakamoto et al. teach a common plating method for filling the contact hole ([0045]). 
Regarding claim 21, Wu et al. teach the method of claim 14, wherein simultaneously forming the conductive via (a portion of 128 in the leftmost opening of 118 in Fig. 5) and the third RDL (a portion of 128 in the left opening of 118 directly above 108 in Fig. 5) in the third insulating layer (118) further comprises.
Wu et al. do not teach before forming the patterned mask over the third insulating layer, simultaneously depositing a seed layer in the first recess and the second recess.
In the same field of endeavor of semiconductor manufacturing, Sakamoto et al. teach before forming the patterned mask (plating resist; [0045]) over the third insulating layer (18; Fig. 6, [0045-0046]), simultaneously depositing a seed layer (electroless plating film; [0045]) in the first recess (18A) and the second recess (18H; [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wu et al. and Sakamoto et al. and to 
Regarding claim 22, Wu et al. teach the method of claim 21, wherein simultaneously forming the conductive via (a portion of 128 in the leftmost opening of 118 in Fig. 5) and the third RDL (a portion of 128 in the left opening of 118 directly above 108 in Fig. 5) in the third insulating layer (118) further comprises
Wu et al. do not teach after removing the patterned mask, removing a portion of the seed layer not covered by the conductive material. 
In the same field of endeavor of semiconductor manufacturing, Sakamoto et al. teach after removing the patterned mask (peel off the plating resist; [0045-0046]), removing a portion of the seed layer not covered by the conductive material (electroless plating film under the plating resist, which is not covered by the conductive material; [0045-0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wu et al. and Sakamoto et al. and to use the plating method filling the contact hole as taught by Sakamoto et al., because Wu et al. do not provide much detail of filling the contact hole and Sakamoto et al. teach a common plating method for filling the contact hole ([0045]).
Regarding claim 31, Wu et al. teach a method comprising: depositing second insulating layer (116; Fig. 3, [0041]); forming a second RDL (a left portion of 128 in Fig. 4, [0048]) over the second insulating layer (116), a first portion of the second RDL (a left portion of 128 in Fig. 4) being in physical contact with a topmost surface of the second insulating layer (116; see Fig. 4); attaching a first side (the bottom side in Fig. 3) of an integrated circuit die (102 and 108; Fig. 
Wu et al. do not teach depositing a first insulating layer over a carrier; forming a first redistribution layer (RDL) over the first insulating layer; depositing second insulating layer over the first insulating layer and the first RDL; a second portion of the second RDL extending through the second insulating layer and physically contacting the first RDL; depositing a first conductive material in the first recess and the second recess; forming a patterned mask over the first conductive material, the patterned mask exposing a first portion of the first conductive material in the first recess and a second portion of the first conductive material in the second recess; and depositing a second conductive material in the first recess and the second recess through the patterned mask, the second conductive material being different from the first conductive material.
In the same field of endeavor of semiconductor manufacturing, Sakamoto et al. teach depositing a first conductive material (electroless plating film; [0045]) in the first recess (18A; Fig. 6, [0045]) and the second recess(18H; Fig. 6, [0045]); forming a patterned mask (plating resist; [0045]) over the first conductive material (electroless plating film; [0045]), the patterned mask (plating resist; [0045]) exposing a first portion of the first conductive material (a portion of electroless plating film; [0045]) in the first recess (18A; implied in Fig. 6 and [0045-0046]) and a second portion of the first conductive material (another portion of electroless plating film; [0045]) in the second recess (18H; implied in Fig. 6 and [0045-0046]); and depositing a second conductive material (19/28; Fig. 6, [0045-0046]) in the first recess (18A; see Fig. 6) and the second recess (18H; see Fig. 6) through the patterned mask (plating resist; [0045]), the second conductive material (connection conductors 28 by plating; [0045]) being different from the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Wu et al. and Sakamoto et al. and to use the plating method filling the contact hole as taught by Sakamoto et al., because Wu et al. do not provide much detail of filling the contact hole and Sakamoto et al. teach a common plating method for filling the contact hole ([0045]). 
In the same field of endeavor of semiconductor manufacturing, Sakamoto et al. teach depositing a first insulating layer (34; Fig. 4A, [0031]) over a carrier (50; Fig. 4A, [0031]); forming a first redistribution layer (RDL) (11, a conductive layer that conduct/redistribute currents; Fig. 4A, [0019]) over the first insulating layer (34); depositing second insulating layer (14 of insulating film; Fig. 4A, [0027]) over the first insulating layer (34) and the first RDL (11); a second portion of the second RDL (15; a conductive layer that conduct/redistribute currents; Fig. 4A, [0019]) extending through the second insulating layer (14) and physically contacting the first RDL (11; see Fig. 4A)
Wu et al. teach all the claimed elements except that Wu et al. are using a multi-metal levels process (Fig. 8) after attaching semiconductor die (Fig. 3) for forming a multi-level metal interconnects in the substrate (Fig. 8, [0053]) rather than a multi-metal levels process before attaching semiconductor die.
In the same field of endeavor of semiconductor manufacturing, Sakamoto et al. teach a multi-metal levels process (Figs. 2A-4A) before attaching semiconductor die (Fig. 5A) for forming a multi-level metal interconnects in the substrate (Fig. 4A, [0037]).  

It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a multi-metal levels process after attaching semiconductor die) for another known equivalent element (a multi-metal levels process before attaching semiconductor die) resulting in the predictable result of forming a multi-level metal interconnects in the substrate (KSR rationales B). 
Regarding claim 32, Wu et al. teach the method of claim 31, further comprising: depositing a fourth insulating layer (120; Fig. 6, [0018]) over the conductive column (a portion of 128 in the leftmost opening of 118 in Fig. 5) and the third RDL (a portion of 128/130 directly above 108 in Fig. 5), a bottommost surface of the fourth insulating layer (120) being below the topmost surface of the connector (112; see Fig. 6); and forming a fourth RDL (the topmost portions of 130/132 in Fig. 7; [0020]) over the fourth insulating layer (120), a portion of the fourth RDL (the topmost portions of 130/132 in Fig. 7; [0020]) extending into the fourth insulating layer (120) and physically contacting the third RDL (a portion of 128/130 directly above 108 in Fig. 5).
Regarding claim 33, Wu et al. teach the method of claim 32, further comprising electrically coupling a surface mount device (175; Fig. 1, [0065]) to the fourth RDL (the topmost portions of 130/132 in Fig. 7; Fig. 1, [0020]).
Regarding claim 34, Wu et al. teach the method of claim 31, further comprising.
Wu et al. do not teach detaching the carrier from the first insulating layer.

Wu et al. teach all the claimed elements except that Wu et al. are using a multi-metal levels process (Fig. 8) after attaching semiconductor die (Fig. 3) for forming a multi-level metal interconnects in the substrate (Fig. 8, [0053]) rather than a multi-metal levels process before attaching semiconductor die.
In the same field of endeavor of semiconductor manufacturing, Sakamoto et al. teach a multi-metal levels process (Figs. 2A-4A) before attaching semiconductor die (Fig. 5A) for forming a multi-level metal interconnects in the substrate (Fig. 4A, [0037]).  
One of ordinary skill in the art would have recognized that a multi-metal levels process after attaching semiconductor die and a multi-metal levels process before attaching semiconductor die are known equivalents for forming a multi-level metal interconnects in the substrate within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a multi-metal levels process after attaching semiconductor die) for another known equivalent element (a multi-metal levels process before attaching semiconductor die) resulting in the predictable result of forming a multi-level metal interconnects in the substrate (KSR rationales B). 
It would have been obvious to one of ordinary skill in the art at the time of invention was made to remove the carrier because Sakamoto et al. teach that the carrier is removed to be able to attach solder balls ([0054-0056]).
Regarding claim 35, Wu et al. teach the method of claim 31, wherein the second conductive material (portions of 128/130 in and above the openings of 118; Fig. 5, [0048]) 
Regarding claim 36, Wu et al. teach the method of claim 31, wherein simultaneously forming the conductive column (a portion of 128 in the leftmost opening of 118 in Fig. 5) and the third RDL (a portion of 128/130 directly above 108 in Fig. 5) further comprises: after simultaneously non-conformally depositing the second conductive material (portions of 128/130 in and above the openings of 118; Fig. 5, [0048]).
Wu et al. do not teach after simultaneously non-conformally depositing the second conductive material, removing the patterned mask; and after removing the patterned mask, removing exposed portions of the first conductive material.
In the same field of endeavor of semiconductor manufacturing, Sakamoto et al. teach after simultaneously non-conformally depositing the second conductive material (19/28; Fig. 6, [0045-0046]), removing the patterned mask (peel off the plating resist; [0045-0046]); and after removing the patterned mask (peel off the plating resist; [0045-0046]), removing exposed portions of the first conductive material (exposed portions of the electroless plating film; [0045-0046]).
Wu et al. teach all the claimed elements except that Wu et al. are using a multi-metal levels process (Fig. 8) after attaching semiconductor die (Fig. 3) for forming a multi-level metal interconnects in the substrate (Fig. 8, [0053]) rather than a multi-metal levels process before attaching semiconductor die.
In the same field of endeavor of semiconductor manufacturing, Sakamoto et al. teach a multi-metal levels process (Figs. 2A-4A) before attaching semiconductor die (Fig. 5A) for forming a multi-level metal interconnects in the substrate (Fig. 4A, [0037]).  

It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a multi-metal levels process after attaching semiconductor die) for another known equivalent element (a multi-metal levels process before attaching semiconductor die) resulting in the predictable result of forming a multi-level metal interconnects in the substrate (KSR rationales B). 

Response to Arguments
Applicant's arguments with respect to claims 9, 23 and 31 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hung et al. (US 9,048,222) teach a semiconductor chip package having top and bottom interconnects.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        4/3/2021